UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2152


CHELSEA ELIZABETH GREENE,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF JUSTICE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cv-00246-F)


Submitted:   May 29, 2015                 Decided:   June 12, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher J. Anglin, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, R.A. Renfer, Jr.,
Matthew L. Fesak, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chelsea Elizabeth Greene appeals the district court’s order

dismissing her Federal Tort Claims Act (“FTCA”) claim for lack

of jurisdiction and for failure to state a claim upon which

relief can be granted.      On appeal, Greene only raises arguments

concerning    the    Department   of       Justice’s   (“DOJ”)       failure    to

prosecute and intervene in a qui tam action against her former

employer, Omni Visions, Inc. (“Omni”).               See Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (failing to

raise an argument in the opening brief constitutes abandonment

of that argument).     For the reasons stated herein, we affirm.

       In her complaint, Greene alleged that, while employed at

Omni, she witnessed her employer fraudulently billing Medicaid.

In 2007, Greene filed a False Claims Act claim against Omni (the

“qui tam action”).        On August 29, 2007, the Government filed

notice declining intervention in the qui tam action.                       Greene

then   voluntarily    dismissed   her      action.     As    a   result   of   her

participation in the qui tam action, Greene alleged Omni and

subsequent    employers    terminated        her.      The       latest   adverse

employment action cited by Greene appears to have occurred, at

the latest, at the end of 2008.            Greene filed her administrative

claim with the DOJ in September 2012.

       We conduct a de novo review of the dismissal of a complaint

pursuant to Fed. R. Civ. P. 12(b)(1), (6).                  Taylor v. Kellogg

                                       2
Brown & Root Servs., Inc., 658 F.3d 402, 408 (4th Cir. 2011);

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).                           To

bring a claim under the FTCA, a plaintiff must first “present an

administrative claim to an appropriate federal agency within two

years of the date the cause of action accrues.”                    Muth v. United

States, 1 F.3d 246, 249 (4th Cir. 1993).                 The plaintiff’s “cause

of action accrues when the plaintiff knows, or in the exercise

of due diligence, should have known, first, of the existence of

the injury, and second, of the cause thereof.”                    Id.    Plaintiff’s

administrative claim was first brought in September 2012, and

thus her claim is beyond the two-year limitations period.

      Greene, however, argues that the DOJ’s conduct constitutes

a   continuing     violation,        thus    rendering   her   claim      timely.   To

establish    a    continuing     violation,       a   plaintiff    must     establish

that the “‘illegal act was a fixed and continuing practice.’”                       A

Soc’y Without A Name v. Virginia, 655 F.3d 342, 348 (4th Cir.

2011) (quoting Nat’l Adver. Co. v. City of Raleigh, 947 F.2d

1158,   1166      (4th   Cir.    1991)).         “A   continuing        violation   is

occasioned by continual unlawful acts, not continual ill effects

from an original violation.”                Nat’l Adver. Co., 947 F.2d at 1166

(internal quotation marks omitted).                Here, there is one discrete

act   that   is    alleged      to    be    unlawful:    the   DOJ’s      failure   to

prosecute or intervene in Greene’s qui tam action.                       This is not

a series of separate acts.             A Soc'y Without A Name, 655 F.3d at

                                             3
348.       Thus,    even    though    Greene   may   have       suffered,    and   may

continue to suffer, harm after the DOJ opted not to intervene in

her qui tam action, she alleges but one unlawful act.                       Thus, any

claim accrued, if at all, when the DOJ opted not to intervene in

the qui tam action, and Greene’s current claim is untimely. ∗

       Therefore, we affirm the order of the district court.                        We

dispense     with        oral   argument   because        the    facts   and    legal

contentions        are   adequately    presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




       ∗
       We have considered United States v. Kwai Fun Wong, 135 S.
Ct. 1625, 1632-33 (2015), decided after the conclusion of
briefing, but it does not change our decision.



                                           4